Citation Nr: 9928978	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  96-32 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD), prior to 
January 30, 1997.

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD, from January 30, 1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, E. B., and mother


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from March 1964 to 
December 1968.  His discharge was Under Honorable Conditions, 
he was an E-1, and he lost time in March and April, April and 
May, June and July, and July and August 1966.  He spent over 
13 months overseas, was a rifleman, and his awards and 
decorations include the Vietnamese Campaign Medal with 
device.  He has no awards and decorations specific to combat 
(DD-214).  

By rating action in March 1996, service connection was 
granted for PTSD, and a 10 percent evaluation was assigned 
from January 26, 1995.  The veteran filed a notice of 
disagreement with the rating assigned in May 1996, and his 
substantive appeal later that same month.  A rating action in 
September 1996 increased the evaluation to 30 percent, 
effective from January 26, 1995, and a 50 percent rating was 
assigned in June 1997, effective from January 30, 1997.  An 
award of a higher rating but less than the maximum available 
does not abrogate the pending appeal.  AB v. Brown, 6 Vet. 
App. 35 (1993).


FINDINGS OF FACT

1.  The pertinent evidence prior to January 30, 1997, for 
PTSD, showed no more than definite social and industrial 
impairment; the veteran was able to keep intact his personal 
and family life, speech was normal, affect was not flattened, 
and there was no support for an evaluation in excess of 30 
percent, under either the old or new rating criteria.






2.  The current probative evidence does not show that PTSD is 
productive of severe social and industrial impairment, or 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  


CONCLUSIONS OF LAW

1.  An evaluation in excess of 30 percent for PTSD, prior to 
January 30, 1997, is not warranted.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 
9411 (effective prior to November 7, 1996); 38 C.F.R. 
§ 4.130; Diagnostic Code 9411; 61 Fed.Reg. 52695-52702 (Oct. 
8, 1996) (effective November 7, 1996).

2.  An evaluation in excess of 50 percent for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9411 (effective prior to November 7, 
1996); 38 C.F.R. § 4.130, Diagnostic Code 9411; 61 Fed.Reg. 
52695-52702 (Oct. 8, 1996) (effective November 7, 1996).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Criteria

An allegation of increased disability establishes a well-
grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992);  See also Jones v. Brown, 7 Vet. App. 134 (1994).

At the time of an assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
know as "staged" ratings. Fenderson v. West, 12 Vet. App. 
119, 125 (1999).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial process 
has been concluded, the version more favorable to the veteran 
applies unless Congress provided otherwise or permits the VA 
Secretary to do otherwise and the Secretary does so.  Karnas 
v. Derwinski, 1 Vet. App. 308, 311 (1991); Marcoux v. Brown, 
10 Vet. App. 3 (1996).  Compensation may not be awarded or 
increased, however, under any Act or administrative issue 
prior to the effective date of that Act or administrative 
issue.  38 U.S.C.A. § 5110(g) (West 1991); DeSousa v. Gober, 
10 Vet. App. 461 (1997); Rhodan v. West, 12 Vet. App. 55 
(1998).  



In rating a psychoneurotic disorder, when the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community, 
and totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy result in profound retreat from mature 
behavior, with demonstrably inability to obtain or retain 
employment, a 100 percent rating is for assignment.  

Where the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment, a 70 percent rating is 
warranted.  

Where the ability to establish and maintain effective or 
favorable relationships with people is considerably impaired, 
and by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment, a 50 percent rating is 
assigned.  

Where there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment, a 30 percent evaluation is in order.  38 C.F.R. 
Part 4, Diagnostic Code 9400. ).  

There are additional guidelines for evaluating PTSD, i.e., 
social impairment per se will not be used as the sole basis 
for any specific percentage evaluation, but is of value only 
in substantiating the degree of disability based on all of 
the findings.  38 C.F.R. § 4.132, Note (1).  (as in effect 
prior to November 7, 1996).


In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (Court) stated that the 
term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its decision 
38 U.S.C.A. § 7104(D)(1)(West 1991).  In a precedent opinion, 
dated November 9, 1993, the General Counsel of the VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  VAOPGCPREC 
9-93.  The Board is bound by this interpretation of the term 
"definite."  38 U.S.C. § 7104(c).  

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought  processes or 
communication; persistent delusions  or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrant a 100 evaluation.  

When there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships, a 70 percent evaluation is 
assigned.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, warrant a 50 percent rating.  Occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events), warrant a 30 percent rating.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (Effective November 
7, 1996).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case. When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant. By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim. It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility. It is not a means of reconciling actual conflict 
or a contradiction in the evidence; the claimant is required 
to submit evidence sufficient to justify a belief in a fair 
and impartial mind that the claim is well grounded. Mere 
suspicion or doubt as to the truth of any statements 
submitted, as distinguished from impeachment or contradiction 
by evidence or known facts, is not justifiable basis for 
denying the application of the reasonable doubt doctrine if 
the entire, complete record otherwise warrants invoking this 
doctrine. 

The reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. §§ 3.102, 4.3 (1998)

Factual Background

Given the interlocking nature of the issues on appeal, and 
the expanse of evidence that often contains material germane 
to both issues, the Board will present the evidence, 
chronologically, in one body, to preserve continuity and for 
ease of review.  Pertinent elements of evidence will then be 
discussed with review and analysis of each issue.

The veteran's records of service show that he was in Thailand 
in February and March 1965, and in Vietnam, at Da Nang, from 
April to December 1965.  He was a rifleman in Company G, 2nd 
Battalion, 3rd Marines, 3rd Marine Division from April to 
August 1965, and Company B, 1st Battalion, 9th Marines, 3rd 
Marine Division from August to December 1965.  He was also 
had duty as a messman in October, and November and December 
1965.

The veteran in his January 1980 claims for disability 
benefits made reference to nerves, and shrapnel wound to the 
left eye.  

The veteran was provided VA psychological consult in December 
1979 due to his constant over caution about his dizziness, 
and exaggeration of his symptoms and thinking that he was 
always dizzy and nervous.  The veteran reported being knocked 
out during a robbery in service.  Elevated anxiety was found.  
VA hospitalizations in January 1980, and January and February 
1980, for medical problems not at issue, show diagnosis of 
anxious personality, and anxiety neurosis, respectively.  
When hospitalized in July and August 1988 the veteran was 
hallucinating on entry.  He was intoxicated and was 
detoxified.  

It was noted that he was manipulative, non-compliant, and had 
threatened a small child at home.  The Axis I diagnosis was 
alcohol abuse, episodic with alcohol intoxication.  A social 
work note in October 1988 reported that the veteran was 
having family problems, and he said he had nightmares from 
Vietnam.

VA psychiatric examination in March 1989, in conjunction with 
the veteran's claim for pension benefits, noted that the 
veteran reported that he had no unusual experiences in the 
service except that he was forced to kill women and children 
to protect himself and his comrades.  He reported being 
antisocial, nightmares of combat, and dizzy spells.  The Axis 
I diagnosis was general anxiety disorder with depressive 
features, moderate.  A hospital record in July 1990 noted a 
diagnosis of Anxiety, not treated during hospitalization.  A 
VA general medical examination in April 1991 noted that the 
veteran was being treated for anxiety disorder with mixed 
personality disorder.  

During VA psychiatric examination in June 1991 the veteran 
reported that his wife died in February 1991 of a massive 
heart attack.  He stated that he had been hit in the right 
knee by a piece of shrapnel.  He reported depression, 
difficulty sleeping and that people made him nervous, and he 
did not trust people.  He said he felt nervousness since 
Vietnam.  He had no hallucinations but was suspicious of 
people and had paranoid ideation.  The Axis I diagnosis was 
generalized anxiety disorder, with depression.  

A rating action in July 1991 found entitlement to a permanent 
and total rating for pension purposes.  A 50 percent 
evaluation was assigned for generalized anxiety disorder with 
depression.

The veteran was hospitalized from August to October 1993, and 
assigned to a PTSD unit.  It was recorded that he witnessed 
frequent friendly and enemy deaths, and saw some civilians 
dead.  Since 1971 he had complaints of anxiety, depression, 
guilt, isolation, sleep disturbances, nightmares, and 
occasional flashbacks related to his war experiences.  He 
also frequently heard voices of children.  

The Axis I diagnoses were PTSD; alcohol abuse, episodic; and 
major depression, with psychotic features, in remission.

In a certified statement dated in November 1995, the veteran 
reported the units he was with in Vietnam, and asserted that 
his traumatic stress is that "I have nightmares about some 
kids that I had to put to death.  they was trying to over run 
position that we had."  His best friend, F. J. P. was killed 
crossing a river, May 11, 1965, and another friend, F. I. T. 
was killed the 8th of October.  He made his way to both 
friends after they were shot.  The veteran reported that 
sometimes he could smell the blood, and hear the voices of 
the children, and had nightmares and flashbacks.  He also 
reported an incident on the 11th of August 1965 in which he 
killed an enemy soldier standing over him.

When provided psychiatric examination by VA in January 1996, 
the veteran reported he last worked as a cook 8 years before, 
and stopped working because he had 2 heart attacks and a bad 
back.  He had an assignment as a messenger at the Mental 
Hygiene Clinic.  He noted nightmares and flashbacks from 
Vietnam.  He stated that 2 very good friends were gut shot in 
Vietnam, called to him for help, and he could not get to them 
because they were under fire.  He reported visual 
hallucinations of seeing the Viet Cong when he would get 
flashbacks, and admitted to hearing children's voices even 
before the flashbacks.  

He was neat, clean, cooperative, oriented in all spheres, and 
both recent and remote events were intact.  There was no 
looseness of association, flight of ideas, and his thoughts 
were goal-directed.  He was coherent and relevant.  The 
diagnosis was PTSD, delayed, mild, and the Global Assessment 
of Functioning (GAF) was 60.  

The RO, in February 1996, requested information from the 
Marine Corps concerning the veteran's reported traumatic 
experiences with friends killed.

Received in March 1996 were copies of unit diaries from June 
to December 1965, for G Company 2nd Battalion, 3rd Marines 
(June to August 1965), and B Company, 1st Battalion, 9th 
Marines (August to December 1965).  

Those records show F. I. T. WIA (wounded in action) September 
16, 1965, and DOW (died of wounds) October 24, 1965, in the 
Philippine Islands.  The unit diaries show multiple 
casualties for the reported units during the time period in 
question.  

A March 1996 letter from the Marine Corps noted that there 
were no casualties listed for April and May 1965 for the 
units in question, and the death of F. "T". P. could not be 
verified through unit diaries.  The Board notes that the 
Vietnam Veterans Memorial, Directory of Names, shows J. F. 
P., Marine Corp PFC (private first class) died May 11, 1965.

A rating action in March 1996 granted service connection for 
PTSD, from January 26, 1995, rated 10 percent.

The veteran, in hearing testimony in August 1996, reported 
ongoing outpatient treatment for his PTSD, with symptoms of 
nightmares, flashbacks, trouble sleeping, and kids voices.  
He indicted that he had been married previously and divorced 
because of PTSD, Transcript (T.) pp. 2-4.  He noted that he 
had 3 dates of events in Vietnam, one of which was September 
12, when the children were killed, he could not remember the 
dates the 2 men "[redacted] and [redacted]" were killed, T. p. 5.  
The veteran felt that the PTSD kept him from working, T. 5 
and 6.  Ms. B. provided testimony concerning the veteran's 
conduct, T. pp. 7 and 8.  The veteran's mother also provided 
testimony concerning the veteran's conduct after the war, and 
that when P. was killed, the veteran stopped writing to her, 
T. pp. 10 and 11.

VA progress notes, from August 1995 to August 1996 reveal 
treatment for numerous physical problems, and in August 1995 
it was noted that the veteran was a messenger for the mental 
health clinic.  In October 1995 it was noted that he was a 
reliable messenger.  He was counseled about his messenger 
duties in November 1995.  In December it was again noted that 
he was overly social but he did get all of his assigned work 
done.   




There was review of medication for PTSD, flashbacks, and 
nightmares in early January 1996, and complaints of 
nightmares and combat flashbacks for several weeks in mid 
January 1996.  The veteran wanted referral to the PTSD 
inpatient unit for treatment.  Also in January it was 
recorded that he was social but did assigned tasks, and was 
working 6.5 hours Monday through Friday.  A late January 1996 
note indicated the veteran was hearing voices, not sleeping 
well, and having nightmares 2 times a week and flashbacks on 
anniversary.  Once in a while he would get depressed.  His 
medication was increased.  A March 20, 1996 progress note 
shows that the veteran reported sill hearing voices of those 
who died calling to him.  

It was recorded that in the past he experienced non-war 
related auditory hallucinations and paranoia, with 
hospitalization for this.  He was not presently experiencing 
any hallucinations, delusions, or paranoid ideation.  The 
impressions were PTSD, chronic, severe; and schizoaffective 
D/O (disorder).  It was recorded in April 1996 that the 
veteran attended regularly as a messenger in March, but had 
not yet attended in April due to medical problems.  It was 
added that he was very social with staff and peers, was a 
good worker when attending, and gets the tasks done.  

In May it was noted that because of absence and only doing 
mornings for 4 hours he was now a messenger in another 
building, and he accepted the change good naturedly and 
understood.  May 15th, 1996 it was recorded that this was an 
anniversary time of war experiences and he complained of 
worsening of anxiety, hypervigilance, intrusive thoughts, and 
insomnia.  In July 1996 it was recorded that the veteran was 
working as a messenger, had fairly good attendance, with 
absences due to illness.  He maintained good social 
interaction, and appropriate behavior.

In September 1996 the RO granted a 30 percent evaluation for 
PTSD, from January 26, 1995.  

The veteran was provided VA psychiatric examination January 
30, 1997.  At that time he was casually dressed, fully alert, 
oriented in all spheres, and guarded in responses.  He was 
polite but his mood was angry as well as dysphoric, and his 
affect was restricted and irritable.  There was no evidence 
of suicidal or homicidal ideation, or frank, delusional 
thinking.  He complained of intrusive thoughts, related to 
his combat exposure, and reported hearing "voices" at times 
of children killed in Vietnam, and of a buddy who was killed.  
He described ongoing problems with anger, and reported that 
he tended to isolate himself and was suspicious of others.  
He had ongoing problems with grief and guilt.  It was noted 
that the "voices" from the past may possibly be intrusive 
thoughts rather than genuine hallucinations but in any case 
they detracted from his ability to focus.  The diagnosis was 
PTSD, severe, chronic.  Adaptive functioning was fair to 
poor.

In June 1997 the RO awarded a 50 percent evaluation for PTSD, 
effective from January 30, 1997.

The June 1997 supplemental statement of the case (SSOC) 
provided the veteran with the previous and amended rating 
criteria for psychiatric disorders.  

The veteran came to a VA facility June 15, 1998 seeking 
admission because he had been having nightmares, rage 
attacks, inability to stand noise, nervousness, and for 
having thrown his grand-baby against a wall.  He expressed 
homicidal ideation but denied suicide.  The diagnostic 
impressions were PTSD by history, alcohol abuse, episodic, 
and personality disorder, NOS (not otherwise specified).  A 
psychiatric admission note the following day recorded that 
the veteran reported anniversary dates with worsening of his 
PTSD symptoms.  He denied injury to his grandchild, and 
suicidal intent.  He was reported to hear voices of screaming 
children.  

The diagnoses were PTSD, and alcohol abuse, episodic.  It was 
noted that he was alert, oriented, calm, and withdrawn.  
Records in June noted that the veteran spent a lot of time in 
bed, and slept during the day.  In July he complained of 
increasing nightmares and voices.  A July 12th nursing note 
indicted that when up at 7 am, the veteran said he had a 
nightmare.  

When rounds were made at 3 am he did wake up and said he was 
so scared that he could not get up to come get a "PRN."  He 
said he did not sleep well at all and that he was awake.  It 
was noted that each time rounds were made he was snoring.  
Subsequent nursing notes in July also recorded the veteran's 
complaints of nightmares, none observed, and appearance to 
have rested well during the night.  

A progress note the 23rd of July showed that the veteran was 
discussed with team members, and there was concurrence on 
euthymic affect, but as to PTSD complaints, proffered the 
symptoms were only partly C/W (carefully watched.  The 
appraisal was more likely personality D/O as the primary 
diagnosis.  This "C/W opinion of team members having 
previous-admission experience with this pt."  There was no 
evidence of "DTS/DTO" or disturbance of affect, or 
cognition, other than by voluntary report of the veteran.  

A July 23, 1998 doctor's note (signed by A. H.) showed 
interview with the veteran, and the veteran loudly declared 
himself the "victim of PTSD."  It was recorded that he had 
received treatment for this disorder in the past.  He 
endorsed flashbacks and nightmares but denied avoidance of 
trauma-recall provocation and instead began loud recitations 
of killing children, enhanced with emphasis on the fact that 
this disturbed him but without any sign of either disturbed 
or restricted affect.  

He seemed in fact to enjoy recitation, although this is not 
one inclusive of "gory details," in very sharp contrast to 
any previous PTSD patient in the doctor's experience.  The 
veteran denied any impairment of memory around events, 
anhedonia, emotional isolation/estrangement, sense of 
foreshortened future or life span, intense anxiety, 
hypervigilance, exaggerated startle response, onset insomnia, 
or problems with concentration.  He did demonstrate 
irritability when his desires were not immediately gratified.  
He was eager to demonstrate "proof" of his PTSD, endorsing 
auditory hallucinations (not inconsistent, by DSM criteria, 
with recollections of traumatic event); however, he 
complained of vague "voices" not necessarily related to 
combat experiences he states provoked PTSD.  

He also stated he had anniversary periods through the summer 
months, remitting the 1st of August.  Throughout recitation 
the veteran was euthymic with good range of affect and no 
evidence of emotional disturbance or repression.  It was 
recorded that clearly the veteran did not presently fulfill 
criteria for PTSD.  He only fulfilled those criteria which 
can be verified by his report, and the nature and affect of 
reports were inconsistent with presentation of any of 
numerous population of PTSD patients the doctor had 
interviewed, and treated.  The veteran's motivation was 
questioned, such as amelioration of action for any reported 
child abuse, or receipt of service-connected income.  The 
current diagnostic impression was malingering, narcissistic 
personality.  

Hospital records show that the veteran was scheduled to be 
discharged the 3rd of August 1998, to which he agreed in a 
team meeting the 31st of July.  He left the facility 
unauthorized later that same day, and it was noted that he 
was "deeply character-disordered, highly manipulative."  It 
was subsequently noted that he had seen a staff member while 
absent from the facility, and said that he was "not happy 
with 50 percent and that he needed to be 100 percent."

On file is a 6 page hospital summary for the period in June 
and July 1998, with Axis I diagnoses of malingering; by 
history a putative diagnosis of post-traumatic stress 
disorder; and rule out affective disorder NOS, secondary to 
general medical condition or substance abuse.  The Axis II 
diagnoses were narcissistic personality disorder, and 
antisocial personality disorder.  It was noted that 
psychological stressors were legal involvement with child 
protective services, and other stressors unknown.  The GAF 
score was "approximately 60."  

The hospital summary was signed by Dr. H., and detailed the 
veteran's presentation to the hospital, and noted review of 
the veteran's psychiatric history to include his claims file 
and service record, with consensus that his record did not 
support intense combat and annihilation of villages.  


Four pages of the summary are dedicated to mental status, and 
in consideration of the length and breath of this evaluation 
the Board will not recite the observations in their entirety 
as they are in whole, included in the record, reviewed, and 
considered in this claim.  The Board will therefore only 
recite passages that collectively reflect the observations 
and opinion of Dr. H..  

It was recorded that the veteran was without signs or 
symptoms of psychosis, and made no appearance of reacting to 
internal stimuli.  He claimed he isolates but demonstrated 
this in no way.  He was grandiose and rather narcissistic in 
conversation, and there were no signs or symptoms sufficient 
to diagnose a major depressive disorder or a bipolar/cyclic 
disorder of any type.  He did seem to have a strong agenda 
regarding the degree of disability he had incurred secondary 
to his alleged PTSD.  

It was written that in regard to the specific criteria for 
PTSD, the claimant must have been exposed to a traumatic 
event involving death or serious injury of self or others.  
While the veteran claimed to have experienced the killing of 
many children and the annihilation of the population of 
village, review of the history of the Vietnam conflict made 
it uncertain that this occurred.  In PTSD there must be 
persistent re-experiencing of the initiating event or 
condition with recurrent intrusive and distressing 
recollections of the event, including thoughts, images and 
perceptions.  

The veteran professed to experience intrusive visual images 
of the killing episodes; however, at no degree did he 
demonstrate dysphoria, anxiety, distaste, horror or even 
discomfiture with these topics.  Recurring distressing dreams 
are also part of the PTSD diagnosis, and the veteran claimed 
such nightmares.  When asked the content he repeated his 
statement involving killing of children and the annihilation 
of villages with no more specific imagery related.  The 
veteran displayed no evidence of de-realization, 
depersonalization or dissociation, nor at any time did he 
appear to be responding to internal stimuli.  Intense 
distress of a psychological nature was noted as part of the 
PTSD symptoms complex.  Although the veteran professed 
certain symptoms, he demonstrated no psychological distress.  

Physiological events were noted to occur in PTSD patients in 
response to certain symptoms.  The veteran described no 
tachycardia, palpitations, diaphoresis, shortness of breath, 
feeling of imminent doom, or hyper-alertness, and if such 
reactions occurred there were not observed, and the veteran 
did not complain of them.  Significant in the diagnosis of 
PTSD, and perhaps most significant in the veteran's 
diagnosis, was avoidance of any stimuli which invoke the 
intrusive images and thoughts recurrent in PTSD.  

Veterans and civilians that actually were PTSD patients, had 
in the doctor's experience, always referred to initiating 
events and trauma at length and avoided speaking about them.  
In contrast the veteran appeared to enjoy entertaining others 
with claims of killing masses of children.  He offered this 
proclamation without reservation and volunteered it 
frequently.  The veteran appeared to live a full life, 
without specific avoidance.  It was noted that while he 
complained of sleep difficulties, he appeared to sleep well 
through the night.  He denied difficulty concentrating, 
hypervigilance and exaggerated startle response.  

The examiner concluded that there was significant doubt about 
the veteran actually having PTSD.  He did not resemble other 
patients treated for that disorder, and the alleged disorder 
generated no observable impairment in his social functioning 
and he displayed no symptoms of the disorder while 
hospitalized.  He did profess 1 or 2 of the 5 criteria under 
aspect B for diagnosis of PTSD, but no signs or symptoms 
under section C.  Under section D, he displayed irritability 
and anger, and while professing sleep difficulties 
demonstrated no such difficulty.  On review of the veteran's 
signs and symptoms with strict DSM-IV criteria under 309.81 
for PTSD, he professed qualifications 1 and 2 under aspect A, 
2 under B, none under C, and demonstrated one of the criteria 
under aspect D.  Under aspect E his disturbance, whatever it 
is, lasted over a month, and under F he was married, enjoyed 
social activities and demonstrated no impairment in social 
function on the unit, although he claimed the PTSD was a 
dominating influence in his life.

Dr. H. concluded that the veteran did "not suffer from PTSD, 
but rather is diagnosable with malingering, as there is a 
specific medico-legal context for his presentation, that is 
the increase in benefits; two, there is definitely a marked 
discrepancy between the patient's claimed stress or 
disability and our objective findings on unit 93; three, 
there is total lack of cooperation, indeed overt obstruction 
and manipulation in multiple incidents involving multiple 
staff, professional and administrative personnel" during the 
veteran's hospitalization.  It was recorded that malingering 
also required the presence of antisocial personality 
disorder, and Dr. H. believed the veteran to be diagnosable 
with antisocial personality disorder.  The most striking 
aspect of his presentation is his narcissism.  

The veteran was hospitalized in September 1998 with 
complaints of severe nightmares, "back-flash" and hearing 
voices.  His complaints included wanting to kill himself, and 
he was therefore admitted.  His affect was appropriate, his 
speech coherent, and he was in no acute distress and did not 
appear to be depressed.  While hospitalized he was not 
observed to be in any acute distress, dissociations, 
documented flashbacks, or nightmares, but he complained of 
those things.  He also brought new physical complaints during 
the course of hospitalization.  He was coherent in speech and 
relevant and did not appear depressed.  The Axis I diagnosis 
was PTSD, by history, and the Axis II diagnosis was 
personality disorder, not otherwise specified.  The current 
GAF score was 54, up from 50 in the past year.  The veteran's 
alcohol dependence, in reemission, was noted but not treated.

VA progress notes in August and October 1998 were essentially 
directed to the veteran's physical complaints, and medication 
refills.

VA progress notes, from October 1998 to March 1999, reveal 
that in December 1998 he sought hospital admission due to 
nightmares, night sweats, and anger.  He was advised to take 
medicine.  In January 1999 it was noted that he was not 
taking medicine as ordered.  

The veteran was hospitalized in April 1999 with abdominal 
pain and fever and was found to have acute cholecystitis.  
His release later in April was irregular, and the discharge 
diagnoses included PTSD, and psychosis, NOS.  


Analysis

More than 30 percent, prior to January 30, 1997

In reviewing the evaluation for the service-connected 
psychiatric disorder, prior to January 30, 1997, the Board 
points out the law requires that the old rating criteria be 
applied prior to November 7, 1996.  See DeSousa.  The 
evidence for the period from January 1995 to January 1997 
essentially starts with the evaluation in January 1996, and 
at that time the PTSD was described as mild and the veteran 
was coherent, relevant, goal-directed, and oriented in all 
spheres.  He was even working at a VA facility as a 
messenger.  

The VA progress notes from August 1995 to August 1996 show 
that the veteran had many medical complaints and although he 
recited PTSD symptoms, he continued to work as a messenger, 
and was considered to be very social with staff and peers, 
and to do a good job.  Even when his messenger job was 
changed due to absences due to physical problems, he 
understood the reason for the change and was good natured 
about the change.  The available material in 1996 does not 
show that the veteran's ability to establish and maintain 
effective or favorable relationships with people was 
considerably impaired, or that it produced considerable 
industrial impairment.  The Board notes that during this time 
the veteran was receiving pension benefits for a combination 
of physical disorders, and an anxiety disorder.  The veteran 
was also able to maintain a marital relationship, and there 
is no evidence that he could not conduct himself 
appropriately in his community.  The veteran did not meet the 
requirements for an evaluation in excess of 30 percent from 
January 1995 to January 1997, based on the old rating 
criteria.  





For the period from November 7, 1996 to January 30, 1997, the 
evidence recited above does not show that flattened affect, 
panic attacks, difficulty in understanding complex commands, 
impairment of memory, impaired judgment or difficulty in 
establishing and maintaining effective work and social 
relationships, for a 50 percent evaluation under the rating 
criteria effective November 7, 1996.  

The previous rating criteria also do not provide a basis for 
an increased rating, for the reasons stated above.  Given the 
above fundamental facts, the benefit of the doubt doctrine is 
not for application because the overwhelming weight of the 
evidence is against the claim.

In regard to staged ratings for the above period of time, it 
would appear that the original 10 percent evaluation assigned 
after the January 1996 evaluation was appropriate at that 
time, and could have been maintained up to the time of the 
January 1997 examination, but the issue before the Board is 
whether a rating higher than 30 percent was warranted, and 
the answer is no.  It is also noteworthy that the findings in 
1998 that the veteran did not meet the requirements for a 
diagnosis of PTSD also supports the above determination that 
an evaluation in excess of 30 percent for PTSD was not 
warranted prior to January 30, 1997.


Evaluation in excess of 50 percent from January 30, 1997

When the veteran was examined in January 1997, his affect was 
restricted and it was reported that his voices/intrusive 
thoughts detracted from his ability to focus.  His PTSD was 
described as severe, and his function as fair to poor.  On 
this basis he was awarded a 50 percent evaluation in June 
1997, effective the date of the January examination.  

The Board notes that the previous rating criteria provided 
for a 70 percent evaluation for severe industrial and social 
impairment; however, under 38 C.F.R. § 4.130 prior to 
November 7, 1997, the examiner's classification of the 
disease as "mild," "moderate," or "severe" was not 
determinative of the degree of disability, but the report and 
the analysis of the symptomatology and the full consideration 
of the whole history would be.  

The history up to the time of the January 1997 examination 
showed the veteran to be social, able to complete tasks, and 
to exercise good judgment.  He was maintaining a marital 
relationship, and based on his efforts as a messenger in 
1996, he did not appear to be deficient in independent 
functioning or social skills.  While the examination itself 
noted the PTSD symptoms recited by the veteran, there was no 
specific instance or evaluation as to the degree such 
reported symptoms impinged upon the veteran's daily 
functioning in society.  Historically the PTSD symptoms did 
not seriously impair the veteran's overall functioning, and 
any increase in symptoms in 1997, would have been 
contemplated by the assigned 50 percent rating.  The record 
does not support an evaluation in excess of 50 percent based 
on the January 1997 evaluation, under the old schedular 
criteria.  

The amended rating criteria provide for a 70 percent 
evaluation when there are deficiencies in judgment, thinking, 
mood, family relations, and work, due to symptoms such as 
suicidal ideation obsessional rituals, illogical speech, 
near-continuous panic or depression affecting independent 
functioning, spatial disorientation, impaired impulse 
control, neglect of personal appearance, and inability to 
establish and maintain effective relationships.  Clearly, 
based on the January 1997 examination the veteran did not 
meet the 70 percent criteria as he was not neglectful of his 
appearance, significantly depressed, disorganized in speech, 
unable to function independently, disoriented, or with 
flattened affect.  He did not meet even a portion of the 
criteria for the next higher rating.

In support of the above finding that an increased rating was 
not warranted from January 1997, is the psychiatric 
evaluation of the veteran in July 1998, which found that he 
did not objectively exhibit sufficient symptoms to meet the 
PTSD criteria.  


The Board notes that this evaluation went point by point 
through the criteria for PTSD, and found that while the 
veteran espoused some of the PTSD symptoms, objectively they 
did not affect his life.  Prior to 1993, the psychiatric 
diagnoses for the veteran did not include PTSD.  The 
diagnosis of PTSD in 1993 was essentially based on symptoms 
reported by the veteran.  The veteran was under observation 
for some time in June and July 1998, for the first time since 
the PTSD diagnosis, and this careful evaluation of the 
veteran resulted in a diagnosis of malingering.  

It is also for consideration that when hospitalized in 
September 1998, the diagnosis for the veteran was PTSD, by 
history.  In other words there was no current diagnosis of 
PTSD, and his current GAF score would then appear to be based 
on his personality disorder, and alcohol dependence.  Absent 
a diagnosis of PTSD, there is no basis for an evaluation 
above 50 percent based on the hospitalization in June and 
July, and September 1998, either under the old or new rating 
criteria.  

The hospitalization in April 1999, was for an acute physical 
problem, and there was no reference to treatment for, or 
recitation of, symptoms of PTSD although this was a diagnosis 
included in the discharge summary.  This document also 
reported a psychosis, with so supporting documentation.  The 
information in the April 1999 document does not provide any 
basis for an increased evaluation for the reported PTSD, 
either under the previous or amended rating criteria.  Given 
the above fundamental facts, the benefit of the doubt 
doctrine is not for application because the overwhelming 
weight of the evidence is against the claim.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998) in the first instance.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board notes that the RO not only 
provided, but discussed the provisions of 38 C.F.R. 
§ 3.321(b)(1) in light of the veteran's claim.  The Board 
agrees with the determination.

In this regard, the Board notes that PTSD has not rendered 
the veteran's disability picture unusual or exceptional in 
nature, markedly interfered with employment, or required 
frequent inpatient care as to render impractical the 
application of regular schedular standards, thereby 
precluding a grant of entitlement to an increased evaluation 
on an extraschedular basis.  There exists no basis upon which 
to predicate referral of the veteran'' claim to the Director 
of the VA Compensation and Pension Service for consideration 
of an extraschedular evaluation under the criteria of 
38 C.F.R. § 3.321(b)(1).  PTSD has been properly evaluated 
under the regular schedular criteria with no need of 
extraschedular evaluation.


ORDER

An evaluation in excess of 30 percent for PTSD, prior to 
January 30, 1997 is denied.

An evaluation in excess of 50 percent for PTSD from January 
30, 1997, is denied. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 


